49 N.Y.2d 969 (1980)
In the Matter of Mascony Transport and Ferry Service, Inc., Appellant,
v.
Jonathan Richmond et al., Constituting the Planning Board of the Village of Greenport, Respondents, and East End Supply Co., Inc., et al., Intervenors-Respondents.
Court of Appeals of the State of New York.
Argued March 25, 1980.
Decided April 24, 1980.
Richard T. Haefeli and John R. McNulty for appellant.
Robert C. Crimmins and Frank A. Isler for respondents.
William W. Esseks for East End Supply Co., Inc., intervenor-respondent.
Robert W. Tasker for Shelter Island and Greenport Ferry Company, Inc., intervenor-respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (71 AD2d 896).